Order entered February 25, 2015.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01415-CV

     SOUTHAMPTON LTD. AND SOUTHWEST REINSURANCE, INC., Appellants

                                                 V.

 FOUR HORSEMEN AUTO GROUP, INC., CHISHOLM TRAIL AUTO GROUP, LLC,
  CHISHOLM TRAIL AUTO GROUP II, LLC , CHISHOLM TRAIL REAL ESTATE,
                          LLC, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-13331

                                             ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the court is appellees’ verified motion requesting judicial notice. In the motion,

appellees request this Court take judicial notice of a pleading entered by a court appointed

receiver in Oklahoma bearing on this appeal. The motion will be determined by the panel to

whom this appeal is submitted for determination of the merits of the appeal. Our records show

this case is at issue and will be set for submission in due course.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE